[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR CONTEMPT (#130.01) ANDDEFENDANT'S NOTION FOR MODIFICATION OF ALIMONY (#128.00)
The defendant has been terminated at his place of business and is presently receiving severance of $660.00 gross weekly and $459.00 net after taxes. When the alimony order of $2,166.66 monthly was entered by agreement on March 21, 1985 the defendant was earning $1269.00 gross weekly and $1049.00 net after taxes from his employment. The defendant has proven a substantial change in circumstances which occurred for reasons beyond his control.
The alimony is modified to $200.00 weekly. A wage withholding is ordered.
The parties agreed that any modification was to be retroactive to August 22, 1994 (Defendant's Exhibit A). The monthly payments due on June 1, July 1, and August 1 total $6499.98. Credits for partial weekly payments on account made since the first week of June total $3,500.00. The weekly payments due from September 1, 1994 to and including January 19, 1995, 21 weeks, total $4,200.00. In other words:
Original monthly Order                       $6,499.98
    New Order                                     4,200.00 ---------- Total                                       $10,699.98
    Less Payments                                 3,500.00 ---------- Arrears                                      $7,199.98 ----------
The arrears shall be paid at the rate of $50.00 weekly commencing February 10, 1995.
The defendant advised the plaintiff of his turn of fortune by letter of June, 1994 (Plaintiff's Exhibit #1) and has made good faith payments on a regular basis since then. No contempt is found.
No attorney's fees are awarded to either party.
HARRIGAN, J. CT Page 339